     Case 1:18-cv-00766-AWI-SKO Document 59 Filed 09/09/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LIPSEY, JR.,                         No. 1:18-cv-00766-AWI-SKO (PC)

12                        Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
13            v.                                       PLAINTIFF’S THIRD MOTION FOR A
                                                       PRELIMINARY INJUNCTION
14    B. SEITZ, et al.,
                                                       (Docs. 44, 51)
15                        Defendants.
16

17          Plaintiff Christopher Lipsey, Jr., is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action. This matter was referred to a United States magistrate judge
19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On July 27, 2020, the assigned magistrate judge filed findings and recommendations,
21   recommending that Plaintiff’s third motion for a preliminary injunction (Doc. 44) be denied.
22   (Doc. 51.) The magistrate judge found that (1) Plaintiff failed to show that he is likely to suffer
23   irreparable harm without the requested relief and (2) his requested injunction is unrelated to the
24   claims in this lawsuit. (Id. at 3-4). The findings and recommendations were served on Plaintiff
25   and provided him 21 days to file objections thereto. (Id. at 4.) Plaintiff filed timely objections on
26   August 17, 2020. (Doc. 57.)
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
28   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s
     Case 1:18-cv-00766-AWI-SKO Document 59 Filed 09/09/20 Page 2 of 2


 1   objections, the Court finds the findings and recommendations to be supported by the record and

 2   proper analysis. The Court agrees with the magistrate judge’s finding that Plaintiff fails to show

 3   he will likely suffer irreparable harm in the absence of the requested injunction. The Court also

 4   agrees that Plaintiff’s motion is unrelated to the operative claims in this action and that his

 5   requested relief is beyond the scope of “that to which he would be entitled if he were to succeed

 6   at trial in this case.” (Doc. 51 at 4.)

 7           Accordingly, the Court ORDERS:

 8           1.    The findings and recommendations filed on July 27, 2020 (Doc. 51) are ADOPTED

 9                 in full; and,
10           2.    Plaintiff’s motion for a preliminary injunction (Doc. 44) is DENIED.

11
     IT IS SO ORDERED.
12

13   Dated: September 9, 2020
                                                   SENIOR DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                         2
